Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-3-21 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 6,088,948 to Ronnau.
Referring to claim 1, Ronnau discloses a rodent trap (trap for catching animals like rats and mice, abstract) comprising: a housing/chamber having a catching unit 1 and underlying killing unit 2, col. 5, lines 11-12, fig. 3), said housing/chamber comprising a rodent entry ingress opening (catching unit 1 has a tunnel shaped compartment 3 with an entrance pipe 5 connected on one end, col. 5, lines 13-17), said housing/chamber comprising a substance that is harmful to a rodent (carbon dioxide is fed by a pipe into the killing unit to kill the rat, col. 5, line 65 to col. 6, line 7), a physical barrier member (drop door 17, fig. 3), said physical barrier being moveable between a first position (col. 6 lines 17-27, fig. 3) and a second position (when drop door is released the weigh rat rotates the door so the rat chutes down into underlying killing unit 2, col. 5, lines 40-43, col. 6 lines 17-27, fig. 3), whereby in said first position, said physical barrier member blocks access to said substance that is harmful to a rodent (animals are allowed to pass the detection unit and thus visit the entrance area of the trap several times before the entrance device to the chamber is activated, col. 2, lines 15-18), whereby in said second position, said physical barrier does not block access to said substance that is harmful to a rodent (detection unit detects the presence of an animal in the entrance compartment and increments a count of animals detected and once the count has reached predetermined limit the door is released to admit the animal into the chamber, col. 2, lines 39-47), whereby when said physical barrier is in said first position, said rodent trap is in an inactive state enabling a rodent to pass therethrough without being captured (animal allowed to pass the detection unit of the trap and thus visit the entrance area of the trap several times before the entrance device chamber is activated, col. 2, lines 15-18), whereby when said physical member is in said second position, said rodent trap is in an .

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as applied to claim 1 above, and further in view of U.S. Patent No. 4,385,465 to Palmeri.
Referring to claim 2, Ronnau discloses the rodent trap of claim 1, and further discloses wherein said physical barrier comprises a cover that covers the harmful substance (drop door 17 covers the opening to the killing unit 2, fig. 3), but fails to disclose said cover covering a harmful substance being a glue layer. Palmeri is in the field of mousetraps (abstract) and teaches said cover covering a harmful substance being a glue layer (adhesive layer 90 is covered with a removable or peelable protective cover sheet 96, col. 3, lines 13-14). It would have been obvious to one of ordinary skill in the art time of the invention to provide said cover covering a glue layer as taught by Palmeri for the trap of Ronnau. The motivation would have been to keep the adhesive layer from drying out by including a releasable liner for the user to peel off.

Referring to claim 4, modified Ronnau discloses the rodent trap of claim 3, and further discloses wherein said cover comprises a panel (drop door 17 covers the opening to the killing unit 2, fig. 3).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Palmeri as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2008/0092431 to Fritzboger.
Referring to claim 5, modified Ronnau discloses the rodent trap of claim 3, and does not disclose a trap further comprising an apparatus to raise said cover  being a mechanical lift apparatus. Fritzboger is in the field of rat traps (abstract) and teaches a mechanical lift apparatus (when the trap is turned on by a switch that rotates spindle 31 thereby moving anchoring plate 4 upward, para. 0034). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a mechanical lift apparatus as taught by Fritzboger for the trap of 
Referring to claim 6, modified Ronnau discloses the rodent trap of claim 3, but fails to disclose a trap further comprising to lift said and fails to disclose a remote control device to send a signal to lift. Fritzboger is in the field of rat traps (abstract) and teaches a remote control device (rat trap comprises electronic means to be rem monitored visually by the internet and remote fired, para. 0050) to send a signal to lift (when the trap is turned on by a switch the r rotates spindle 31 thereby moving anchoring plate 4 upward, para. 0034). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a remote control device to send a signal to lift as taught by Fritzboger for the trap of Ronnau. The motivation would have been to provide a mechanical mechanism to remotely lift the cover into place.
Claims 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as applied to claim 1 above, and further in view of Fritzboger.
Referring to claim 7, Ronnau discloses the rodent trap of claim 1, and further discloses wherein said physical barrier is moved after a preset to activate said rodent trap (detection unit detects the presence of an animal in the entrance compartment and increments of animals detected and once the count has reached a predetermined limit the door is released to admit the animal into the chamber 2, lines 39-47), but fails to disclose a preset length of time. Fritzboger is in the field of rat traps (abstract) and teaches a preset length of time (after a given period of time the withdrawal mechanism withdraws the spikes 3 through the plate 2 to release the spiked rat, para. 0032). It would have been obvious to one of ordinary s art at the time of the invention to provide a preset length of time as taught by Fritzboger for the trap of Ronnau. The motivation would have been to activate the trap after a certain amount of time has passed.

Referring to claim 16, modified Ronnau discloses the rodent trap of claim 14, and further discloses wherein said physical barrier comprises an interlock (air valve operates a hold and release latch 9 for the drop door, col. 5, lines 33-35, figs. 1 and 3) preventing said rodent trap trapping said rodent (animals are allowed to pass the detection unit of the trap and thus visit the entrance area of the trap several before the entrance device to the chamber is activated, col. 2, lines 15-18), said interlock being released after said set period elapses (detection unit detects the presence of an animal in the entrance compartment and increments a count of animals detected and o count has reached a predetermined limit the door is released to admit the animal into the chamber, col. 2, lines 39-47), but fails to disclose a set period of time. Fritzboger is in the field of rat traps (abstract) and teaches a set period of time (after a given period of time the withdrawal .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as applied to claim 1 above, and further in view of U.S. Patent No. 7,987,629 to Harper.
Referring to claim 8, Ronnau discloses the rodent trap of claim 1, and further discloses a section for receiving food (feed dispenser 6 with bait for rats, col. 5, lines 17-18) but fails to disclose wherein said physical barrier comprises a moveable platform, said moveable having a first platform section and a second platform section for receiving rodenticide. Harper is in the field of bait stations for rodents (abstract) and teaches wherein said physical barrier comprises a moveable platform (rotatable lid 14, fig. 5b; lid 14 is removed and rotated ninety degrees and repositioned on the base so a different bait holder corn to the rodent accessible compartment, col. 2, lines 60-63), said moveable platform having a first platform section and a second platform section (slots 46 built into the rotating lid correspond to wall inserts 34 separating the compartments in the base and wall guides 48 extend vertically from the lid, col. 3, lines 17-20) for receiving rodenticide (bait assemblies are attached to the lid on bait rod holders 36,  col. 3 lines 20-23; bait station may be provided with poisoned bait, col. 4, lines 9-10). It would have been obvious to one of ordinary ski art at the time of the invention to provide wherein said physical barrier comprises a moveable platform, said moveable platform having a first platform section and a second platform section for receiving rodenticide as taught by Harper for the trap of Ronnau. The motivation would have been to enable the user to switch the bait or poison as needed by rotating the platform.

Referring to claim 10, Ronnau as modified by Harper further discloses said moveable platform is divided into two sections – see at 17 in figure 3 of Ronnau. Ronnau as modified by Harper does not disclose the platform is two semi-circular sections. However, it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and make the platform any suitable size and shape including the claimed semi-circular shape, so as to yield the predictable result of ensuring the device is of sufficient size for the desired animal to be caught.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper as applied to claim 10 above, and further in view of U.S. Patent No. 8,359,783 to Kamery et al.
Referring to claim 11, Ronnau as modified by Harper does not disclose the position of said moveable platform is remotely controlled by a remote controller. Kamery et al. does disclose the position of said moveable platform is remotely controlled by a remote controller – see figure 5c and column 6 lines 1-40. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and add the remote controls of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper and Kamery et al. as applied to claim 11 above, and further in view of Fritzboger.
Referring to claim 12, Ronnau as modified by Harper and Kamery et al. does not disclose a camera to view said semicircular sections to view food for rodents placed on said platform, said camera connected to an image transmission mechanism for transmitting an image to a computer or mobile device. Fritzboger does disclose a camera to view said sections to view any items placed on/near the device, said camera connected to an image transmission mechanism for transmitting an image to a computer or mobile device – see paragraph [0017]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and Kamery et al. and add the camera of Fritzboger, so as to yield the predictable result of allowing the device to be remotely monitored and controlled.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper, Kamery et al. and Fritzboger as applied to claim 12 above, and further in view of U.S. Patent No. 6,990,767 to Margalit.
Referring to claim 13, Ronnau as modified by Harper, Kamery et al. and Fritzboger does not disclose said first platform section and second platform sections are visible by a user. Margalit does disclose platform sections are visible by a user - see transparent device described in column 11 lines 10-25. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper, Kamery et al. and Fritzboger and add the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Fritzboger as applied to claim 14 above, and further in view of Kamery et al.
Referring to claim 15, Ronnau as modified by Fritzboger does not disclose a remote control to set said set period of time. Kamery et al. does disclose a remote control device – see figure 5c and further discloses controlling the device via a timer – see column 6 lines 25-45, but does not disclose remotely controlling a timer. However, it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Fritzboger and Kamery et al. and add the remote control of the timing of the device, so as to yield the predictable result of allowing the user to control the device from a distance so as to not scare animals from the device during use.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper as applied to claim 9 above, and further in view of Kamery et al.
Referring to claim 17, Ronnau as modified by Harper does not disclose a wireless communication receiver for receiving a command signal to change said rodent trap from an inactive state to an active state. Kamery et al. does disclose a wireless communication receiver for receiving a command signal to change said rodent trap from an inactive state to an active state – see wireless remote control in figure 5c and column 6 lines 10-45. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and add the wireless controls of Kamery et al., so as to yield the predictable result of allowing the user to control the device from a distance so as to not scare animals from the device during use.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 2-3-21 obviates the prior art rejections of claims 1-17 detailed in the last office action dated 3-3-20 using the embodiment of figure 1 of the Ronnau reference US 6088948. However, applicant’s claim amendments dated 2-3-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action using the embodiment of figure 3 of Ronnau.  

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643